

	

		II

		109th CONGRESS

		1st Session

		S. 133

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Talent (for himself

			 and Mr. Feingold) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 302 of the PROTECT Act to modify the

		  standards for the issuance of alerts through the AMBER Alert communications

		  network.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Tory Jo's AMBER Response

			 Act.

		2.Minimum

			 standards for issuance and dissemination of alerts through amber alert

			 communications networkSection

			 302(b) of the PROTECT Act (42 U.S.C. 5791a(b)) is amended by adding at the end

			 the following:

			

				(5)The minimum

				standards shall, to the maximum extent practicable (as determined by the

				Coordinator in consultation with State and local law enforcement agencies),

				allow local law enforcement officials to issue, and to provide for the

				dissemination of, an alert through the AMBER Alert communications network to

				facilitate the recovery of an abducted newborn.

				.

		3.DefinitionTitle III of the PROTECT Act (42 U.S.C. 5791

			 et seq.) is amended by adding at the end the following:

			

				306.DefinitionFor purposes of this title, the term

				child means—

					(1)an individual

				under 18 years of age; or

					(2)a newborn.

					.

		

